98 F.3d 1333
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Vincent A. TUDISCA, II, Plaintiff, Appellant,v.James Dennis LEARY, etc., et al., Defendants, Appellees.
No. 96-1576.
United States Court of Appeals, First Circuit.
Oct. 16, 1996.

Vincent A. Tudisca, II on brief pro se.
Scott Harshbarger, Attorney General, and Gail M. McKenna, Assistant Attorney General, on brief for appellees.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
We affirm the district court's March 14, 1996 order denying appellant's request to reopen the time for appealing.  Neither the mistake in sending notice to appellant's old address nor the failure of a clerk's office employee fully to inform appellant how to invoke Fed.  R.App. P. 4(a)(6) and the time limits for doing so is sufficient to excuse appellant's late appeal.   See, e.g., Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226, 229-31 (4th Cir.1981) (noting litigant's responsibility to monitor the progress of his action);   United States v. Heller, 957 F.2d 26, 29-31 (1st Cir.1992) (limiting the unique circumstances doctrine to situations where a judicial officer--and not a clerk's office employee--assures a party that he has time to appeal).


2
Affirmed. Loc.  R. 27.1.